        Case 3:20-cv-00348-JWD-EWD          Document 24      08/02/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT

                          MIDDLE DISTRICT OF LOUISIANA

JAMES I. HUNT, JR.
                                                         CIVIL ACTION
VERSUS
                                                         NO. 20-348-JWD-EWD
ANDREW SAUL
                                         OPINION

       After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report dated July 15, 2021 (Doc. 23), to which no objection

was filed,

       IT IS ORDERED that, under sentence four of 42 U.S.C. § 405(g), the final decision

of the Acting Commissioner of Social Security is REVERSED, and this action is

REMANDED to the Commissioner for a determination of Plaintiff’s eligibility for disability

benefits based on a record that accurately takes into account Plaintiff’s residual functional

capacity as ultimately determined by the Administrative Law Judge.

       Judgement shall be entered accordingly.

       Signed in Baton Rouge, Louisiana, on August 2, 2021.

                                                 S
                                      JUDGE JOHN W. deGRAVELLES
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA
